Citation Nr: 1447929	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-40 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2003 to January 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and December 2009 rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Veteran requested a hearing before a Veterans Law Judge, but in May 2012, he withdrew his hearing request in order to obtain additional evidence.

The issues of entitlement to service connection for a left knee disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to noise exposure during military service and had its onset during service.

2.  The Veteran's migraine headaches had their onset during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Tinnitus

The Veteran contends that he was exposed to noise from helicopters, mortars and small arms fire.  He believes this caused his tinnitus.

His service treatment records are negative for complaints or clinical findings of tinnitus while in service. 

The Veteran was afforded a VA ear disease examination in June 2009.  The Veteran stated that his tinnitus occurred "on and off, mainly [in] the right" ear.  The examiner noted that the Veteran's service medical records were silent for tinnitus.  The Veteran was diagnosed with "tinnitus, as per patient" and the examiner concluded that it would be purely speculative on his part to state that it was due to the Veteran's military duties.

At his June 2009 VA audiological examination, the Veteran stated that episodes of tinnitus occurred two to three times a day, prior to "lack of hearing events" which lasted five seconds.  The examiner concluded that the complaint of tinnitus required referral to another provider for determination of etiology.  

An October 2010 private medical note received in December 2010 suggests a relationship between the Veteran's tinnitus and active service.  The private examiner noted that the Veteran's bilateral tinnitus bothered him on a daily basis and it caused him anxiety.  The private examiner noted that the Veteran was exposed to high frequency noise from arms fire, helicopters, light generators and heavy communication equipment.  The private examiner concluded this noise exposure was more probable than not the cause of the Veteran's tinnitus.  He stated that the kind of noise causes alterations to the inner structure of the ear.  

Current tinnitus has been established based on the Veteran's subjective complaints, including the June 2009 VA examination reports and the October 2010 private medical note.  The Board points out that the Veteran is competent to report that he has tinnitus and to describe when his tinnitus began as ringing in the ears is observable to a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002).

Although the June 2009 VA audiological examiner noted she could not resolve the question of service incurrence without resort to speculation, the Veteran is competent to identify tinnitus and when it arose.  The Board observes that although the examiner's opinion does not affirmatively relate the Veteran's tinnitus to his in-service noise exposure, it also does not rule out such a possibility either.  Further, the October 2010 private medical note reflects that the Veteran's tinnitus was a result of his noise exposure while in service.  Moreover, the Veteran filed his claim close in time to his service such that a post-service intercurrent cause is less likely.  As such, after resolving reasonable doubt in the Veteran's favor, the Board finds that the required nexus has been established for service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, entitlement to service connection for tinnitus is established. 

Headaches

The Veteran contends that his headaches began while in service. 

The Veteran was afforded a VA neurological examination in June 2009.  He stated that he suffered from pulsating headaches, which were accompanied by nausea.  The headaches occurred weekly.  The Veteran was diagnosed with chronic, recurring, migraine headaches.  The examiner concluded that the Veteran's headaches were most likely caused by or a result of an in-service illness.  The rationale provided was that the claim was submitted within a year of separation from service.

At a November 2009 VA neurological examination, the Veteran reported head trauma when getting out of a helicopter while in service.  The examiner concluded that the Veteran's headaches were most likely caused by or a result of closed head trauma in May 2008.  The examiner noted that although the record is silent for headaches, the closed head injur[y] two months after the trauma is compatible with the onset of the Veteran's cephalea.   

After reviewing the evidence, the Board finds that the criteria for service connection for headaches are met.  A current diagnosis of headaches is established by the record characterized as migraine headaches.  The November 2009 VA opinion establishes that the Veteran's headaches are most likely caused by or a result of closed head trauma which occurred in service.  These findings are competent, persuasive, and favorable to the Veteran's appeal.  There are no opinions to the contrary and, as the Veteran filed his claim close in time to his service, a post-service intercurrent cause is less likely.  Accordingly, service connection for migraine headaches is warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for migraine headaches is granted.



REMAND

For the other two service connection claims, the Board finds that additional development is needed in this case.

The Veteran contends that his claimed left knee and low back disabilities are related to service.  Specifically, he states that his left knee disability is due to jumping and running during service.  He also states that he was struck in the knee while in service and that his knee currently bothers him, especially at night.  Further, he notes that his low back disability is due to carrying heavy equipment while in service. 

Post-service records reflect that the Veteran was diagnosed with a left knee strain and a lumbar strain in separate June 2009 VA examinations.  The examiners, however, did not provide medical opinions or rationales regarding the onset of these disabilities.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

While the June 2009 VA examiners conducted evaluations of the Veteran's physical condition at the time, the VA examiners did not provide adequately reasoned opinions as to whether the Veteran's currently diagnosed left knee and low back disabilities were causally related to the Veteran's active service.  Thus, the VA medical opinions obtained to date are insufficient.  See 38 C.F.R. § 4.2 (2014) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Additionally, the October 2010 private medical report received in December 2010 suggests there may be a relationship between the Veteran's left knee and low back disabilities and active service.  Accordingly, remand is required.

Lastly, the Board notes that a statement from the Veteran's spouse was obtained and associated with the claim file.  This statement is written in Spanish.  Prior to arranging for the Veteran to undergo further examination, the correspondence needs to be translated to English as the statement may be relevant to the claims remaining on appeal.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain translation for the statement from the Veteran's spouse and associate a copy of the certified English translation report with the claim file. 

2.  After completion of the above, schedule the Veteran for a VA knee examination by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee disability had its onset during, or was otherwise caused by the Veteran's active service, including due to jumping, running or being struck in the knee.

The examination report must include a complete rationale for all opinions expressed. 

3.  Also, Schedule the Veteran for a VA spine examination by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability had its onset during, or was otherwise caused by the Veteran's active service, including due to carrying heavy equipment.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


